 In the Matter OfJULIA M. VALIULIS,-INDIVIDUALLY AND AS TRUSTEE;STANLEY VALIULIS,ELIZABETH ELLIS, AND RICHARD ELLIS, CO-PARTNERSD/B/A GENERALCEMENT MANUFACTURINGCOMPANYandUNITEDSTF,ELWORuERS OF AMERICA,C. I. O.Case No. 13-R-2803.-Decided, January 25, 1945Shultz r• Fahy,byMr. Edward J. Fahy,of Rockford, Ill., for theCompany.Mr. W. 0. Parker,of Beloit,Wis., for the Union.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting'commercehad arisen concerning the representation of employees of Julia M.Valiulis, individually and as trustee; Stanley Valiulis, Elizabeth Ellis,and Richard Ellis, co-partners d/b/a General Cement ManufacturingCompany, Rockford, Illinois, herein called the Company, the NationalLabor Relations Board provided for an-appropriate hearing upon duenotice before Robert T. Drake, Trial Examiner. Said hearing washeld at Rockford, Illinois, on January 9, 1945.The- Company andthe Union appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing.on the issues.The Trial Examiner's rulings made_at the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Cement Manufacturing Company is a copartnership withits principal place of business at .Rockford, Illinois, where it is en-gaged in the manufacture of radio parts.The Company purchasesall raw materials used by it within the State of Illinois.The Company60 N. L. R. B., No. 46.-221D 222DECISIONS OF NATIONAL LABOR" RELATIONS BOARDsells products valued in excess of $50,000, annually, 90 percent of whichis shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the Union as the exclusive col-lective bargaining-representative of its employees.--A statement of a Field Examiner of the Board, introduced into evi-dence at the hearing, indicates that-the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union urges that all production and maintenance employeesof the Company, including the receiving clerk, the shipping clerk, and-the time clerk, but excluding office and clerical employees, executives,and supervisory employees, constitute an appropriate bargaining unit.The only controversy with respect to the unit concerns the receivingclerk and the time clerk.The Company would exclude these em-ployees from the unit. ' ,The receiving clerk receives goods, makes a clerical record of themand physically places the materials in various stock bins.The receiv-ing clerk has access to raw material costs, which the Company con-siders confidential.The record discloses that the receiving clerk does.not exercise any supervisory authority nor does he have access to anyconfidential records dealing with labor relations.We shall includethe receiving clerk in the unit.The time clerk works in the superintendent's office, which is locatedin the plant, where she keeps records of time spent on various jobsand production records.She also checks time cards, and allots thetime into unit costs.The Company contemplates installing a piece-rate basis of pay for its employees and the records being assembled atthe present time by the time clerk will be used in establishing the piecerates.We find that the time clerk is essentially a clerical employeeand-we shall therefore exclude-her from the unit.1The Field Examiner reported that the Union presented 33 membership applicationcards.There are approximately 54 employees in the appropriate unit. GENERAL CEMENT- MANUFACTURING COMPANY223We find that all production and maintenance employees of the Com-pany, including the receiving clerk and the shipping clerk, but exclud-ing office and clerical employees, time clerk, executives, and all super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b)of the Act.'-V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction' ofElection herein, subject to the limitations and a:dditiohis_^ set -,forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pusuant to-the-power vested in-the National LaborRelations Board by Section 9-(c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Julia M. Valiulis,:individually and as trustee; Stanley Valiulis,Elizabeth Ellis, andRichard Ellis,co-partners d/b/a General Cement ManufacturingCompany, Rockford,Illinois,an election by secret ballot shall be con-ducted as early as possible,but not later than thirty(30) days fromthe date of this Direction,under the direction and supervision of theRegional Director for the Thirteenth Region, acting in this matter asagent for the National Labor Relations Board,and subject to ArticleIII, Sections 10 and 11,of said Rules and Regulations, "among the em-ployees in the unit found appropriate in Section IV, above,_who wereemployed during the pay-roll period immediately preceding the dateof this Direction,inemployees who did not work during saidpay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the' United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and,have not been rehiredor reinstated prior to the date of the election,to determine whetheror not they desire to be represented by United Steelworkers' of Amer-ica, C.I.O:, for the purposes of collective bargaining...CHAIRMAN MILLIS took no part in the consideration.of the-aboveDecision and Direction of Election.